86 F.3d 1151
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Howard J. MCCLURE, Plaintiff-Appellant,v.CITY OF CHARLOTTE, NORTH CAROLINA, Defendant-Appellee.
No. 95-3097.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 16, 1996.Decided:  May 24, 1996.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.   Carl Horn, III, Chief Magistrate Judge.  (CA-95-203-3-H)
W.D.N.C.
DISMISSED.
Howard J. McClure, Appellant Pro Se.  Craig A. Reutlinger, VAN HOY, REUTLINGER & TAYLOR, Charlotte, North Carolina, for Appellee.
Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from a magistrate judge's order denying his motion for appointment of counsel and assessing him costs and attorney's fees for a deposition he failed to attend.   We dismiss the appeal for lack of jurisdiction because the order is not appealable.   This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.   Loan Corp., 337 U.S. 541 (1949).   The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.   We also deny Appellant's motions for production of documents, for appointment of counsel, to expedite the appeal,* and for fair trial and interracial jury.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
DISMISSED.



*
 The decision in this appeal having been made, this motion is moot and is denied for that reason